DISMISS and Opinion Filed August 4, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00434-CV

  RECOVERY FUNDING SERVICE, LLC, ASSIGNEE OF HATTON W.
 SUMNERS FOUNDATION FOR THE STUDY AND TEACHING OF THE
        SCIENCE OF SELF-GOVERNMENT, INC., Appellant
                             V.
   JAMES AMOS, JR., STEPHEN A. BATMAN, WILLIAM D. GROSS,
           DENNIS MCCUSTION, REAGAN STEWART,
             AND MICHAEL L. WHALEN, Appellees

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-11479

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                            Opinion by Justice Garcia
      We questioned our jurisdiction over this appeal because there did not appear

to be a final judgment and directed appellant to file a letter brief addressing the

jurisdictional issue. Generally, this Court has jurisdiction over final judgments and

certain interlocutory orders as permitted by statute. See Lehmann v. Har–Con

Corp., 39 S.W.3d 191, 195 (Tex. 2001); TEX. CIV. PRAC. & REM. CODE ANN. §

51.014(a) (listing appealable interlocutory orders).
        Appellant sued appellees James Amos, Jr., Stephen Bateman, William Gross,

Reagan Stewart, Michael Whaley, and Dennis McCuistion. With the exception of

Mr. McCuistion, appellees filed motions to dismiss pursuant to Texas Rule of Civil

Procedure 91a and the Texas Citizens Participation Act. See TEX. R. CIV. P. 91a;

TEX. CIV. PRAC. & REM. CODE ANN. § 27.003. The trial court granted the motions.

Appellant’s claims against Mr. McCuistion, however, remain pending. In its letter

brief, appellant concedes that this Court lacks jurisdiction over this appeal at this

time.

        We dismiss the appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a).




                                            /Dennise Garcia/
                                            DENNISE GARCIA
                                            JUSTICE

220434F.P05




                                         –2–
                                  S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                  JUDGMENT

RECOVERY FUNDING SERVICE,                  On Appeal from the 162nd Judicial
LLC, ASSIGNEE OF HATTON W.                 District Court, Dallas County, Texas
SUMNERS FOUNDATION FOR                     Trial Court Cause No. DC-21-11479.
THE STUDY AND TEACHING OF                  Opinion delivered by Justice Garcia.
THE SCIENCE OF SELF-                       Justices Molberg and Reichek
GOVERNMENT, INC., Appellant                participating.

No. 05-22-00434-CV        V.

JAMES AMOS, JR., STEPHEN A.
BATMAN, WILLIAM D. GROSS,
DENNIS MCCUSTION, REAGAN
STEWART, AND MICHAEL L.
WHALEN, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellees JAMES AMOS, JR., STEPHEN A.
BATMAN, WILLIAM D. GROSS, DENNIS MCCUSTION, REAGAN
STEWART, AND MICHAEL L. WHALEN recover their costs of this appeal from
appellant RECOVERY FUNDING SERVICE, LLC, ASSIGNEE OF HATTON W.
SUMNERS FOUNDATION FOR THE STUDY AND TEACHING OF THE
SCIENCE OF SELF-GOVERNMENT, INC.


Judgment entered August 4, 2022

                                     –3–